DICE, Commissioner.
This prosecution originated in the Corporation Court where appellant was found guilty of the violation of a city ordinance regulating the parking of motor vehicles- and his punishment assessed at a fine of $5. From this judgment an appeal was prosecuted to the County Court where a trial before a jury resulted in a conviction, and a fine of $1.
*753This appeal is prosecuted from the County Court conviction.
The fine imposed in the County Court not exceeding $100, this court is without jurisdiction to enter any order herein other than to dismiss the appeal. Art. 53, Vernon’s Ann.C.C.P.; Allgood v. State, Tex.Cr.App., 242 S.W.2d 883; and Sitz v. State, Tex.Cr.App., 267 S.W.2d 838.
The appeal is dismissed.
Opinion approved by the- court.